  Case 19-10091             Doc 25         Filed 07/03/19 Entered 07/03/19 15:44:58                                  Desc Main
                                              Document Page 1 of 1
      UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: FRANCIA S SMALL                                              ) Case No. 19 B 10091
                                                                 )
                                                       Debtor    ) Chapter 13
                                                                 )
                                                                 ) Judge: JACK B SCHMETTERER


                                                    NOTICE OF MOTION



   FRANCIA S SMALL                                                                DAVID M SIEGEL
                                                                                  via Clerk's ECF noticing procedures
   7604 S HOYNE AVE
   CHICAGO, IL 60620

   Please take notice that on August 07, 2019 at 11:00 am my designee or I will appear before the Honorable
   Judge JACK B SCHMETTERER at 219 South Dearborn Courtroom 682, Chicago, IL and present the
   motion set forth below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, IL or by the methods indicated on July 03, 2019.



                                                                                    /s/ Tom Vaughn


                          TRUSTEE'S MOTION TO DISMISS FOR UNREASONABLE DELAY

   Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On April 08, 2019 the Debtor filed a petition and plan under Chapter 13 of Title 11 U.S.C.

   2. That the above-captioned plan has not yet been confirmed.


   3. That the Debtor has caused unreasonable delay that is prejudicial to creditors by failing to:

   Provide Pay Advices from 2/10 - 3/2 and 3/10 - 4/8 and amend Schedule I to list new job and provide proof
   of income and to amend Plan or explain plan provision providing for a secured claim to be paid to Cook
   County Treasurer in the amount of $10,576 but a proof of claim filed by the Treasurer in the amount of
   $1,040.




   WHEREFORE, the Trustee prays that this case be dismissed for unreasonable delay by the debtor pursuant
   to 11 U.S.C. § 1307 (c) (1).
                                                                                    Respectfully submitted,
   TOM VAUGHN
   CHAPTER 13 TRUSTEE                                                               /s/ Tom Vaughn
   55 E. Monroe Street, Suite 3850
   Chicago, IL 60603
   (312) 294-5900
